ANDERSON, J.
(On Rehearing.) — Upon a reconsideration of this case, while not receding from the general principles enunciated in the original opinion as applied to the questions as presented, and without indorsing the correctness of the pleading throughout the case, which we treated as presented, and upon the grounds of demurrer assigned, we are of the opinion that the case should he reversed for the giving of charge 4, requested by the plaintiff. When the complaint specifies the defects, it becomes matter of description, which it is incumbent on plaintiff to prove with equal particularity, as also that he was injured by reason of said defect. If, therefore, the evidence fails to satisfy the jury that the particular defect existed, or that plaintiff was injured by reason thereof, he would not be entitled to recover. — Mobile & Ohio R. R. v. George, 94 Ala. 219, 10 South. 145; L. & N. R. R. Co. v. Coulton, 86 Ala. 129, 5 South. 458. The complaint in the case at bar avers that the defects were that “ the handle of the car was weak and insufficient for the service for which it was used, that it was made of cedar, that it was split, that it was hollow, and that it was unsafe for use.” Charge 4 predicated a finding for the plaintiff if the handle was insufficient and weak because made of cedar, and pretermitted the duty of plaintiff to prove the other defects averred and particularized.
The application for rehearing is granted, and the judgment of affirmance is set aside, and the judgment of the circuit court is reversed, and the cause remanded.